1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT S. MARKMAN,                )         NO. CV 15-3335-DDP (KS)
11                                     )
                  Plaintiff,
12         v.                          )
                                       )         ORDER ACCEPTING FINDINGS AND
13                                     )         RECOMMENDATIONS OF UNITED
     RACHEL LASOTA, et al.,            )         STATES MAGISTRATE JUDGE
14
                      Defendants.      )
15
     _________________________________ )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative complaint, the
19   Defendants’ Motion for Summary Judgment (the “Motion”) and related briefing, all of the
20   records herein, and the Report and Recommendation of United States Magistrate Judge (the
21   “Report”). The time for filing Objections to the Report has passed, and no Objections have
22   been filed with the Court. Having completed its review, the Court accepts the findings and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1) the Motion
24   is GRANTED; and (2) Judgment shall be entered dismissing
                                                            g this action with pprejudice.
                                                                                   j
25
26   DATED:      11-8-18                           ______________________________________
                                                   _______
                                                   _     ____________
                                                                    ____________
27                                                            DEAN D. PREGERSON
                                                      UNITED STATES DISTRICT JUDGE
28
